         Case 5:20-cv-00197-CHW Document 21 Filed 09/07/21 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

G. G. A.,                                         :
                                                  :
                                Plaintiff,        :
                                                  :
                        v.                        :           Case No. 5:20-cv-00197-CHW
                                                  :
COMMISSIONER OF                                   :           Social Security Appeal
SOCIAL SECURITY,                                  :
                                                  :
                                Defendant.        :
                                                  :

                                               ORDER

        This is a review of a final decision of the Commissioner of Social Security denying

Plaintiff’s application for disability insurance benefits. The parties consented to have a United

States Magistrate Judge conduct all proceedings in this case, and as a result, any appeal from this

judgment may be taken directly to the Eleventh Circuit Court of Appeals. For the reasons discussed

below, the Commissioner’s decision is AFFIRMED.

                                             BACKGROUND

        Plaintiff applied for SSI benefits in August 2014, alleging disability due to back and heart

problems, arthritis, anxiety, depression, attention deficit hyperactivity disorder, bipolar disorder,

and depression. (R. 203). After Plaintiff’s application was denied initially and on reconsideration

at the state agency level of review (Exs. 1B, 4B), Plaintiff requested further review before an

administrative law judge (ALJ). The reviewing ALJ held a hearing in December 2016 (R. 88–130),

and then issued a first unfavorable opinion in March 2017. (Ex. 5A). In March 2018, however, the

Appeals Council remanded Plaintiff’s case because the ALJ gave insufficient grounds to discount

Plaintiff’s credibility. (R. 199).



                                                 1
        Case 5:20-cv-00197-CHW Document 21 Filed 09/07/21 Page 2 of 11




       On remand, the ALJ conducted a second hearing in August 2018 (R. 45–86), and then

issued a second opinion (R. 10–24), again finding that Plaintiff was not disabled within the

meaning of the Social Security Act. Plaintiff subsequently sought further review before the

Appeals Council, but this time, the Appeals Council declined review in Plaintiff’s case. Plaintiff

now seeks judicial review before this Court pursuant to sentence four of 42 U.S.C. § 405(g).

Plaintiff formulates her statement of the issues as “whether the Commissioner failed to properly

formulate a mental residual functional capacity.” (Doc. 17, p. 1). As discussed below, the ALJ

properly considered both Plaintiff’s mental and physical functionality, and substantial evidence

supports the ALJ’s conclusion that Plaintiff is not disabled. Accordingly, the Commissioner’s

decision is affirmed.

                                   STANDARD OF REVIEW

       Judicial review of a decision of the Commissioner of Social Security is limited to a

determination of whether that decision is supported by substantial evidence, as well as whether the

Commissioner applied the correct legal standards. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176,

1178 (11th Cir. 2011). “Substantial evidence” is defined as “more than a scintilla,” and as “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. The

Eleventh Circuit has explained that reviewing courts may not decide the facts anew, reweigh the

evidence, or substitute their judgment for that of the Commissioner. Id. Rather, if the

Commissioner’s decision is supported by substantial evidence, the decision must be affirmed even

if the evidence preponderates against it.

                               EVALUATION OF DISABILITY

       Social Security claimants are “disabled” if they are unable to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can



                                                2
        Case 5:20-cv-00197-CHW Document 21 Filed 09/07/21 Page 3 of 11




be expected to result in death, or which has lasted or can be expected to last for a continuous period

of not less than 12 months. 42 U.S.C. § 423(d)(1)(A).

       The Social Security Regulations outline a five-step sequential evaluation process for

determining whether a claimant is disabled: “(1) whether the claimant is currently engaged in

substantial gainful activity; (2) whether the claimant has a severe impairment or combination of

impairments; (3) whether the impairment meets or equals the severity of the specified impairments

in the Listing of impairments; (4) based on a residual functional capacity (“RFC”) assessment,

whether the claimant can perform any of his or her past relevant work despite the impairment; and

(5) whether there are significant numbers of jobs in the national economy that the claimant can

perform given the claimant’s RFC, age, education, and work experience.” Winschel, 631 F.3d at

1178 (11th Cir. 2011) (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v); 416.920(a)(4)(i)-(v)).

                                      MEDICAL RECORD

       The medical record in this case begins in May 2011, when Plaintiff sought care at the

Gulfport Memorial Hospital for radiating lower back pain. (R. 459). An x-ray study revealed only

mild degeneration at multiple vertebral sites. (R. 462). Plaintiff was instructed to forebear lifting

weights of over twenty pounds for four days, and to “Back rest for 1-2 days.” (R. 461).

       Thereafter, in late 2012, Plaintiff sought care at The Medical Center of Central Georgia for

radiating lumbar pain (R. 894), for which Plaintiff received injections of Decadron and Toradol

along with instructions to perform lumbar stretches, to remain conscious of her posture, and to use

ice packs as needed. (R. 909–13). Plaintiff also received short-term prescriptions of Flexeril,

Prednisone, and Ultram. (R. 908).

       The next available medical records document Plaintiff’s treatment at the River Edge

Behavioral Health Center. A note from January 2013 records that Plaintiff “[a]dmit[ed] to smoking


                                                  3
         Case 5:20-cv-00197-CHW Document 21 Filed 09/07/21 Page 4 of 11




THC daily … to help w/her back pain and sleep,” and that Plaintiff was “currently homeless [and]

has been living at the Salvation Army.” (R. 464). Plaintiff was diagnosed with bipolar disorder

(R. 489) and prescribed Zyprexa (R. 481). Later, in September 2014, Plaintiff also received mental

health treatment from the Phoenix Center. An intake note records that Plaintiff’s son, then eight

years old, was “very destructive and aggressive towards others,” and that Plaintiff had “[l]ost job

due to son[’s] behaviors [and] having to leave work all the time.” (R. 515).

        In the interim, in July 2014, Plaintiff returned to the Medical Center for treatment relating

to complaints of hip and radiating lower back pain. (R. 1570, 1577). Imaging studies revealed no

hip or knee abnormalities (R. 1567, 1596), but they did confirm the presence of mild to moderate

spinal degeneration, along with mild stenosis at the L3-4 and L4-5 vertebral sites. (R. 1611, 1613–

14). In addition to these imaging studies, a nerve conduction study provided evidence for “mild

generalized sensorimotor peripheral neuropathy bilaterally.” (R. 1585). The record indicates the

Plaintiff had trouble filling her prescriptions (R. 1589), and sources at the Medical Center opted to

treat Plaintiff in the form of steroidal injections. (R. 1579).

        In late 2014, Plaintiff returned to River Edge with reports of depression. (R. 548). Plaintiff

was not then taking her prescribed medications. (R. 548, 570). Treating sources rated Plaintiff’s

condition as “level 2,” meaning that she suffered either from two or more minor problems or from

one stable, chronic illness. (R. 572). Contemporaneously, Plaintiff sought care for her lower back

pain at Macon Orthopedics and Integrative Sports Medicine, where Plaintiff declined further

treatment with steroidal injections. (R. 532).

        In December 2014, Plaintiff had a consultative examination performed by Dr. Brian

Chadwick. (Ex. 5F). Dr. Chadwick found that due to her lumbar spinal problems, Plaintiff would

have “mild to moderate limitations with sitting,” “moderate to severe limitations with standing and



                                                   4
        Case 5:20-cv-00197-CHW Document 21 Filed 09/07/21 Page 5 of 11




walking,” and “severe limitations with lifting and carrying weight,” but “no manipulative

limitations on reaching, handling, feeling, grasping, fingering.” (R. 542–43).

       In February 2015, Plaintiff sought treatment at First Choice Primary Care for lower back

pain, for which Plaintiff was advised to consult with a pain specialist. (R. 619). Plaintiff also

returned to River Edge for mental health treatment associated with a drug-related incident.

(R. 596). See also (R. 607) (“detox from opiates”). Records indicate that Plaintiff was “[a]ble to

maintain concentration,” but that her mood was depressed and irritable. (R. 584). Plaintiff further

reported that “her meds seem to be working for her.” (R. 607). Contemporaneously, Plaintiff also

returned to the Medical Center for treatment relating to a mammogram screening (R. 666), a sore

throat (R. 668), and a bladder infection (R. 745).

       In August 2015, Plaintiff returned to The Medical Center based on chest pain and reported

syncopal episodes. (R. 989, 994). On examination, Plaintiff was found to have “5/5 muscle strength

in all extremities,” “[n]ormal muscle bulk and tone,” and “[f]ull range of motion in all extremities.”

(R. 997). An electroencephalogram (EEG) study revealed “no indication of epilepsy or ictal runs,”

(R. 1100), but cardiological imaging revealed evidence of an “[a]bnormal myocardial perfusion.”

(R. 1102). The medical record indicates that Plaintiff’s syncopal episodes subsided through

treatment with Metoprolol. (R. 1410). Subsequently, in December 2015, Plaintiff returned to The

Medical Center with complaints of bronchitis (R. 916–17), as well as lower-extremity edema

attributed to possible deep vein thrombosis. (R. 921–23). Subsequently, in December 2015 and

January 2016, Plaintiff received care at the Spine Care & Pain Management clinic, where sources

recorded Plaintiff’s reports that her pain was “aggravated by walking but is relieved by resting.”

(R. 1119).




                                                  5
        Case 5:20-cv-00197-CHW Document 21 Filed 09/07/21 Page 6 of 11




       Beginning in February 2016, Plaintiff sought care at Georgia Heart Physicians for

hypertension and associated cardiological problems, for which Plaintiff was encouraged to

exercise and to maintain a low sodium diet. (R. 1561). In March 2016, Plaintiff reported to The

Medical Center with complaints of chest pain associated with diarrhea. (R. 1287, 1323). In June

2016, Plaintiff returned to The Medical Center after suffering an episode of dizziness. (R. 1168).

On intake, Plaintiff reported “no back pain, no muscle pain, [and] no joint pain.” (R. 1169). Lab

studies revealed unremarkable findings (R. 1173), and the record indicates uncertainty as to the

cause of Plaintiff’s dizziness. See (R. 1173) (“found to be hypotensive”), (R. 1183)

(“neurocardiogenic syncope”), (R. 1189) (“Syncope of unclear etiology”), (R. 1192) (“Probable

transient ischemic attack”).

       Plaintiff also continued to treat, during this period, with Dr. James Shields at the Spine

Care & Pain Management clinic. (Ex. 19F). Dr. Shields’ notes record some signs of “improved

responses,” such as findings that Plaintiff did not have decreased range of motion, joint stiffness,

joint swelling, leg cramps, weakness, or myalgia in her extremities. (R. 1626–27). Dr. Shields’

records also show a persistent concern over Plaintiff’s management of narcotic medications,

resulting in repeated compliance warnings, (R. 1627), and eventually in Plaintiff’s discharge from

care in November 2016. (R. 1622). Records from The Medical Center dated December 2016

similarly suggest a “positive opiates drug hold” in conjunction with Plaintiff’s treatment for

abdominal pain. (R. 1699).

       In January 2017, Plaintiff sought primary care after going “up to 14 days without having a

bowel movement.” (R. 1652). Plaintiff was encouraged to increase her water intake and to treat

with docusate. (R. 1653). In May 2017, Plaintiff sought care from Gastroenterology Associates of

Central Georgia, LLC, for abdominal pain partly attributed to constipation, as well as for “narcotic



                                                 6
         Case 5:20-cv-00197-CHW Document 21 Filed 09/07/21 Page 7 of 11




induced” nausea and vomiting. (R. 1723). Plaintiff also, in June 2017, sat for the surgical removal

of a small colon polyp. (R. 1720, 2004). A follow-up abdomen and pelvis CT study obtained in

November 2017 revealed nothing of note. (R. 1739).

        River Edge treatment records from throughout this period record that Plaintiff’s memory

was “grossly intact,” that she had a “congruent” mood, and that she had a “coherent” thought

process. (R. 1434–35, 1452–53, 1780, 1800). The River Edge records also indicate that Plaintiff’s

gait and posture were within normal limits or “WNL.” (R. 1470). Plaintiff repeatedly was

instructed on the importance of “schedule[ing] her next [appointment] before she is scheduled to

run out of meds,” (R. 1446, 1464, 1793, 1806), and on the importance of “taking meds as

prescribed.” (R. 1763, 1746, 1786). The final available medical records dating from September

2018 consist of notes recording Plaintiff’s treatment for a cough (R. 1963), as well as discharge

instructions from The Medical Center, where Plaintiff seemingly sat for a successful pacemaker

implantation procedure. (Ex. 28F).

                    DISABILITY EVALUATION IN PLAINTIFF’S CASE

        Following the five-step sequential evaluation procedure, the reviewing ALJ made the

following findings in Plaintiff’s case. At step one, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since August 26, 2014, her application date. (R. 13). At step two, the

ALJ found that Plaintiff had the following severe impairments: “degenerative disc disease, prior

drug abuse, hip pain, prior neurocardiogenic syncope with implanted device, post-traumatic stress

disorder, attention-deficit hyperactivity disorder, obsessive compulsive disorder, bipolar disorder,

personality disorder, chronic obstructive pulmonary disease, hypertension, cystitis, and congestive

heart failure. (R. 13).




                                                 7
         Case 5:20-cv-00197-CHW Document 21 Filed 09/07/21 Page 8 of 11




        At step three, the ALJ found that Plaintiff’s impairments did not meet or equal any of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. 13). Therefore, the ALJ

assessed Plaintiff’s RFC, and found that Plaintiff could perform sedentary work with the following

exceptions:

        The claimant can lift a maximum of 10 pounds. The claimant cannot do prolonged
        standing and walking. She needs a cane for uneven surfaces. She can occasionally
        climb, balance, kneel, stoop, crouch, and crawl. The claimant should not have
        concentrated exposure to excessive cold. She should not work on ladders, ropes,
        scaffolds, or at unprotected heights and [should] perform no work around
        dangerous moving machinery including commercial driving. The claimant can do
        simple work only with infrequent interaction with the general public.
                                                                                                 (R. 14)

        At step four, the ALJ noted that Plaintiff had no past relevant work. (R. 22). At step five,

however, the ALJ determined that Plaintiff could adjust to the requirements of representative

occupations such as microfilm document preparer, cut and paster, and addresser. (R. 23).

Accordingly, based on this step five finding, the ALJ ruled that Plaintiff was not disabled within

the meaning of the Social Security Act.

                                             ANALYSIS

        Before this Court, Plaintiff formulates her overarching argument as “whether the

Commissioner failed to properly formulate a mental residual functional capacity.” (Doc. 17, p. 1).

Plaintiff raises two supporting arguments: (1) that the ALJ’s credibility finding was “conflicting

and unclear,” and (2) that the ALJ erred by relying on mental health treatment gaps. (Id., pp. 16–

17). In addition to these mental health arguments, Plaintiff also raises two arguments that better

relate to physical functionality. Specifically, Plaintiff contends that (3) her reported daily activities

were not the equivalent of substantial gainful activity, and that (4) the ALJ should have ordered a


                                                   8
        Case 5:20-cv-00197-CHW Document 21 Filed 09/07/21 Page 9 of 11




consultative physical examination. (Id., p. 16). For the reasons discussed below, none of Plaintiff’s

arguments gives cause for a remand.

       First, regarding the ALJ’s credibility finding, Plaintiff asserts that the ALJ’s opinion is

inconsistent and unclear because the ALJ both “discredits Plaintiff for her drug abuse but finds her

to be in remission.” (Doc. 17, p. 16). The pertinent part of the ALJ’s opinion, which relates to

global assessment of functioning or GAF scores, reads as follows:

       The global assessment of functioning scores are low and inconsistent with the
       overall evidence of record. These scores are given little weight because the record
       showed non-adherence with treatment and drug abuse, although the claimant was
       found to be in remission.
                                                                                             (R. 22)


       There is no inconsistency in the ALJ’s statement. While Plaintiff’s treatment records from

the River Edge Behavioral Health Center show GAF scores as low as 35, these low scores correlate

with earlier findings of cannabis dependence. See (R. 603–04). Later records from River Edge,

which show higher GAF scores, state that Plaintiff’s cannabis dependence was by then in

remission, indicating that Plaintiff’s condition had improved. See (R. 1438, 1456, 1761, 17).

Furthermore, the ALJ also discounted Plaintiff’s GAF scores due, in part, to “non-adherence with

treatment” (R. 22), meaning Plaintiff’s non-compliance with a prescribed dosage regimen for

“high-risk narcotic medication[s].” See (R. 1622–24). Finally, the Court is mindful that, in general,

“a GAF score may have little or no bearing on a claimant’s social and occupational function.”

Thornton v. Comm’r, 597 F. App’x 604, 613 (11th Cir. 2015). For all of these reasons, the ALJ

did not err in his treatment of Plaintiff’s GAF scores, which in turn comprised one factor bearing

upon Plaintiff’s credibility as to her mental functioning.



                                                 9
           Case 5:20-cv-00197-CHW Document 21 Filed 09/07/21 Page 10 of 11




           Second, Plaintiff argues that the ALJ erred by citing mental health treatment gaps when

discounting Plaintiff’s credibility as to her mental functionality. The record shows, to the contrary,

that the ALJ did not rely on any gap in Plaintiff’s mental health treatment as a ground to discount

Plaintiff’s credibility. 1 The ALJ did highlight one gap in treatment lasting from October 2017 to

March 2018, but the ALJ’s reason for noting the gap was to explain that Plaintiff was “off

medications for 5 months.” (R. 21) Hence, Plaintiff’s functionality during this period was not

representative of her functionality when she was treating with medications such as Latuda and

Cymbalta. Nothing in the ALJ’s opinion suggests that the ALJ penalized Plaintiff for missing

appointments due to “poor judgment,” as Plaintiff contends. Cf. Nguyen v. Chater, 100 F.3d 1462,

1465 (1996) (“it is a questionable practice to chastise one with a mental impairment for the exercise

of poor judgment in seeking rehabilitation”). Accordingly, the ALJ committed no error.

           As her third argument, Plaintiff contends that the ALJ erred by equating Plaintiff’s daily

activities with substantial gainful activity. The ALJ’s opinion indicates only that he considered

Plaintiff’s reported daily activities as one factor when assessing Plaintiff’s credibility regarding

her physical functionality. Specifically, the ALJ noted that Plaintiff’s daily activities included

“prepar[ing] simple meals, wash[ing] laundry, shop[ping] for groceries, [and] tak[ing] care of her

son.” (R. 22). The ALJ did not err by observing some inconsistency between these tasks on the

one hand and Plaintiff’s testimony on the other hand that she “can’t pick up anything” and could

only walk for “less than 5 minutes” at a time. (R. 385, 390). See, e.g., Moore v. Barnhart, 405 F.3d

1208, 1213 (11th Cir. 2005) (“The ALJ’s RFC determination also drew on findings of an

inconsistency between Moore’s own testimony as to her daily activities and her claims of



1
    On this point, the Commissioner’s brief argues that “[t]he ALJ did not, contrary to Plaintiff’s argument, discredit
    Plaintiff based on a lack of mental health treatment,” and that “Plaintiff’s brief does not even cite to what language
    in particular shows the ALJ considered a gap in treatment.” (Doc. 20, p. 8, n.4). Plaintiff filed no reply brief.

                                                             10
        Case 5:20-cv-00197-CHW Document 21 Filed 09/07/21 Page 11 of 11




impairment”). Additionally, the ALJ also cited objective medical findings—such as findings by

Dr. Brian Chadwick that Plaintiff had “a normal gait, strength, and sensation, as well as a negative

straight leg raise test” (R. 22)—in concluding that Plaintiff was not as physically limited as she

alleged. Substantial evidence supports the ALJ’s conclusion, particularly in light of the deference

owed to the Commissioner’s credibility findings. Moore v. Barnhart, 405 F.3d at 1212 (“credibility

determinations are the province of the ALJ”). Accordingly, Plaintiff’s third argument also fails to

provide grounds for a remand.

       Fourth and finally, Plaintiff argues that the ALJ erred by failing to order a consultative

physical examination, but the record in this case, which includes over 1,500 pages of medical

evidence, “contain[ed] sufficient evidence for the administrative law judge to make an informed

decision.” Ingram v. Comm’r, 496 F.3d 1253, 1269 (11th Cir. 2007). Because the ALJ had

sufficient information to resolve Plaintiff’s disability application, the ALJ did not err by declining

to order further consultative examinations. Accordingly, Plaintiff’s fourth argument also fails to

provide cause for a remand.

                                          CONCLUSION

       For the reasons discussed herein, the Commissioner’s decision denying Plaintiff G.G.A.’s

application for disability benefits is hereby AFFIRMED.

       SO ORDERED, this 7th day of September, 2021.


                                               s/ Charles H. Weigle_________
                                               Charles H. Weigle
                                               United States Magistrate Judge




                                                 11
